Citation Nr: 0634491	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-08 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee with torn medial meniscus for 
periods other than when a temporary total evaluation was in 
effect.

2.  Entitlement to an extension of a temporary total 
evaluation based on convalescence under the provisions of 
38 C.F.R. § 4.30 based on left knee surgery in February 1998. 

3.  Entitlement to an extension of a temporary total 
evaluation based on convalescence under the provisions of 
38 C.F.R. § 4.30 based on left knee surgery in May 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from November 1989 to November 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that continued a 20 percent evaluation for 
postoperative left knee injury with history of torn medial 
meniscus and denied entitlement to an extension of a total 
evaluation based on left knee surgery in February 1998 beyond 
April 30, 1998.  

This matter also arises from an October 1999 rating 
determination that assigned a temporary total evaluation 
based on convalescence under the provisions of 38 C.F.R. 
§ 4.30 based on left knee surgery in May 1999.


FINDINGS OF FACT

1.  The veteran's 20 percent evaluation for his left knee 
disability is the maximum evaluation under Diagnostic Code 
(DC) 5258.  For periods other than during the assignment of a 
temporary total rating, the competent and probative evidence 
does not show that the left knee has severe recurrent 
instability or subluxation, flexion limited to 15 degrees, 
extension limited to 20 degrees or ankylosis.  

2.  On February 12, 1998, the veteran underwent surgery on 
his service-connected left knee disability.

3.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from February 12, 1998, to May 1, 1998, 
based on surgical treatment of the left knee requiring 
convalescence and subsequently extended to include the period 
May 1, 1998 to January 1, 1999.  

4.  At a VA examination December 1998, there was no 
indication that the veteran was unable to work or required 
further convalescence; and no indication of severe 
postoperative residuals or the necessity for house 
confinement, continued use of a wheelchair or crutches, 
regular weight-bearing being prohibited; or immobilization by 
cast.

5.  On May 4, 1999, the veteran underwent surgery on his 
service-connected left knee disability.

6.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from May 4, 1999, to August 1, 1999, 
based on surgical treatment of the left knee requiring 
convalescence.  

7.  Competent and probative medical evidence of record shows 
that a private doctor in December 1999 and a VA doctor in 
January 2000 opined that the veteran could not return to 
work.  At a private medical appointment on February 10, 2000, 
there is no indication that the veteran was unable to work or 
required further convalescence; and no indication of severe 
postoperative residuals or the necessity for house 
confinement, continued use of a wheelchair or crutches, 
regular weight-bearing being prohibited; or immobilization by 
cast.   




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for service-connected left knee with torn medial 
meniscus for periods other than when a temporary total 
evaluation was in effect are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.130, DC 5258 (2006).

2.  The criteria for entitlement to a temporary total 
evaluation beyond January 1, 1999, for convalescence from 
surgical treatment for a service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2006).

3.  The criteria for entitlement to a temporary total 
evaluation from August 1, 1999, to February 10, 2000, for 
convalescence from surgical treatment for a service-connected 
left knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, January 2006, 
and May 2006; rating decisions in February 1999, October 
1999, February 2000 and August 2005; a statement of the case 
in April 1999 and October 1999; and a supplemental statement 
of the case in October 1999, March 2000, and May 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication, because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice, and as 
discussed below by the grant of an extension for 
convalescence based on the May 1999 surgery.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2006 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Left knee with medial meniscus tear

The veteran seeks an evaluation in excess of 20 percent for 
his service-connected left knee disorder.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.  

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight," "moderate," and 
"marked" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

For VA purposes, normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2006).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees or more.  38 C.F.R. 4.71a, DC 5261.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

A 30 percent rating for impairment of the knee requires 
severe impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. 4.71a, DC 5257.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 4.71a, 
DC 5003 (2006).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Service connection was granted by the RO in a July 1995 
rating decision for left knee strain with torn medial 
meniscus.  The RO assigned a 10 percent evaluation under DC 
5257 effective from December 1994. 

After a routine VA examination in January 1997 which showed 
increased disability, the RO assigned a 20 percent evaluation 
effective January 21, 1997, under DCs 5257-5261.  The 
evaluation was based upon extension of the left knee limited 
to 15 degrees.  

The veteran underwent arthroscopic surgery on his left knee 
in February 1998 and received a temporary total evaluation of 
100 percent based on convalescence under the provisions of 
38 C.F.R. § 4.30 to May 1, 1998, after which a 20 percent 
evaluation was assigned.  

In a February 1999 rating decision the RO continued the 20 
percent evaluation for postoperative left knee injury with 
history of torn medial meniscus.  Although the records 
indicated improvement, the evaluation was continued and would 
be reviewed for sustained improvement with a review 
examination scheduled in approximately 12 months.  The RO 
denied entitlement to extension of a total evaluation beyond 
April 30, 1998, for convalescence under the provisions of 
38 C.F.R. § 4.30.  The veteran disagreed and during the 
course of the appeal, the RO granted an extension for a 
temporary total for convalescence based on surgery on 
February 12, 1998, first to July 1, 1998, and then to January 
1, 1999.    

At a VA examination in December 1998 the veteran reported 
using a cane periodically and a knee brace sleeve.  In his 
gait he limped favoring the left.  He did not have any 
constitutional signs to suggest arthritis.  The left knee 
flexed from 0 to 90 with visible discomfort.  There was no 
swelling and no instability on abduction, adduction, or AP 
draw.  X-ray studies of the left knee showed degenerative 
change of the left knee.  

Private medical records show that in March 1999 the veteran 
reported having left knee pain with recurrent effusion.  On 
examination no significant effusion was revealed and he had 
some mild joint line tenderness both medially and laterally.  
He had a mildly positive lateral McMurray test and no 
evidence of ligamentous instability.  His left patellofemoral 
joint showed no sign of significant pain with glide, tilt, or 
tracking.  X-rays showed no sign of significant arthrosis or 
malalignment.  The impression was recurrent effusion and some 
symptoms that were probably mechanical.  After an MRI of his 
left knee revealed some tearing of the posterior horn of the 
medial meniscus and probably a loose body in the anterior 
knee joint, the physician felt that this would benefit from a 
repeat arthroscopy.  A few days before the scheduled surgical 
treatment in May 1999 the veteran complained of left knee 
swelling and increased pain.  

A May 1999 letter from Dr. R.B.C. indicates that the veteran 
underwent surgical arthroscopy of his left knee with partial 
medial and lateral meniscectomy, drilling chondroplasty and 
removal of loose bodies.  In all likelihood, the veteran 
would have ongoing knee pain referable to this and might 
require further surgical treatment in the future.  When seen 
for follow-up treatment in July 1999 he continued to have 
effusion and medication provided symptomatic relief.  

Based on the surgery in May 1999 the veteran received a 
temporary total rating from May 4, 1999, to July 30, 1999; 
after which a 20 percent rating was assigned.  

In an October 1999 rating decision the RO continued the 20 
percent evaluation now evaluated as analogous to semilunar 
cartilage dislocation under DC 5258.  

The veteran testified in November 1999 as to the symptoms and 
manifestations of his left knee disorder, the surgeries 
performed on his left knee and the effect on his activities.  

VA outpatient treatment records show complaints and treatment 
of left knee pain.  In November 1999, the veteran complained 
of locking, giving way along with pain and swelling, 
requiring use of a cane for ambulation.  On examination, the 
findings were crepitus with motion, slight edema, but no 
laxity and no pivot shift.  The assessment was left knee pain 
and instability status post multiple surgeries.  He was 
referred for physical therapy.  On examination in January 
2000 the range of motion was from 0 to 130 degrees.  There 
was crepitus, patellofemoral syndrome, no effusion, and the 
knee was stable.  An MRI revealed patellofemoral 
chondromalacia, status post lateral partial meniscectomy.  
The assessment was early degenerative joint disease of the 
left knee.  

Private medical records show that in December 1999 on 
examination it was noted that the veteran was doing quite 
well.  He had full extension and flexion to 120 degrees.  He 
was encouraged to start lifting weights and avoid kneeling, 
squatting, and stairs.  The doctor indicated that the veteran 
could not return to work.  In February 2000 he complained of 
pain and swelling after doing a fair amount of walking in the 
previous weekend.  His ligaments were intact.  He was 
referred to physical therapy.  In August 2000 he was having 
pain in the left knee associated with clicking and popping.  
Menisci tests were painful associated with popping, but no 
locking.  In September 2000, the doctor opined that the 
veteran was significantly disabled and should not return to 
any work which required long periods of standing or walking.  

The veteran was afforded a VA examination in January 2000.  
The veteran presented with a chief complaint of a moderate 
degree of pain in the left knee on a daily basis.  He related 
that he had done well after each surgery but continued to 
have daily pain, and had morning stiffness, and some pain in 
his left knee at night.  He walked with a cane and had been 
fitted for a hinged knee brace for the left knee but was not 
wearing it at the examination.  He was able to conduct his 
activities of daily living, but could not climb stairs or 
perform work with the left knee.  He used over the counter 
nonsteroidal anti-inflammatory agents for pain in the left 
knee.  

The examiner observed that the veteran moved about easily, 
did not really carry weight on the cane and seemed to walk 
without difficulty.  Clinical findings were extension to 0 
degrees.  The veteran would only flex to 30 degrees during 
the range of motion testing; however, he was noted to have 
full range of motion when checking the knee for other signs.  
No clicking or locking was noted.  Some crepitus under the 
patella was noted.  Ligament stability indicated some laxity 
of the left medial ligament.  The posterior cruciate 
ligaments and lateral ligament appeared intact.  The 
diagnosis was chondromalacia of the patellofemoral left knee 
joint and post traumatic degenerative joint disease of the 
left knee.  

In a letter accompanying the examination report, the examiner 
wrote that on the range of motion examination the veteran did 
not participate in the flexion.  He would only bend his knee 
approximately 30 degrees and stated that he could not bend it 
past that point.  The examiner noted, however, that the left 
knee had previously been put through a full range of motion 
while the veteran was sitting on the examination table 
without any difficulty of the full range of motion.  The 
examiner noted that further arthroscopic surgery might be of 
benefit providing some greater degree of symptom relief.  The 
examiner also noted that as the veteran walked with his cane, 
he was not truly weightbearing onto the cane.  

In April 2001, the veteran underwent a partial medial 
meniscectomy and chondroplasty medial femoral condyle.  He 
received a temporary total rating from April 10, 2001, to May 
1, 2002.  A 20 percent rating was then assigned.  

At a VA examination in March 2006, the veteran complained of 
pain, weakness, knee buckling when walking, and stiffness 
after standing for a long period of time.  He reported that 
his condition did not cause incapacitation.  He reported 
functional impairment due to inability to stand for long 
periods, lift heavy objects, or bend.  He lost time from work 
approximately ten times per year.

Clinical findings were that the veteran had a level scar at 
the left knee measuring about 0.5 centimeters (cm) by 1.0 cm.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  His leg length was equal bilaterally and 
his feet did not reveal any signs of abnormal weight bearing.  
His posture and gait were within normal limits and he did not 
require an assistive device for ambulation.  Range of motion 
of the left knee was 0 to 140 degrees with pain.  The left 
knee joint function was additionally limited by repetitive 
use pain and pain had the major functional impact.  The left 
knee was not additionally limited after repetitive use by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner was unable to make a determination without resorting 
to speculation on the additional limitation after repetitive 
use in degrees.  The anterior and posterior cruciate 
ligaments stability test of the left knee was less than 5 
millimeters.  The medial and lateral collateral ligaments 
stability test of the left knee showed no motion.  The medial 
and lateral meniscus test of the left knee showed no snap or 
click.  An x-ray of the left knee showed mild degenerative 
arthritic changes in the medial compartment of the left knee.  
The diagnosis was left knee condition, ligament tears/damage, 
postoperative x 2 with post-traumatic degenerative changes.  
The examiner commented that the effect of the veteran's 
condition on his usual occupation was not being able to 
perform repetitive standing, walking, and lifting.  The 
effect on his daily activity was not being able to mow the 
lawn, wash the car, or climb steps.  

The Board finds that assignment of an increased evaluation 
for the left knee is not warranted.  The RO first assigned a 
10 percent evaluation for the left knee based on findings of 
subjective complaint of pain and slight limitation from 
normal flexion of 5 degrees under DC 5257.  After review of a 
January 1997 VA examination which revealed increased 
disability, the RO assigned a 20 percent evaluation for the 
left extension limited to 15 degrees in an April 1997 rating 
decision under DC 5257-5261.  In a rating decision in October 
1999 the RO continued the 20 percent evaluation but found 
that the left knee symptomatology was more appropriately 
evaluated as semilunar cartilage dislocation under DC 5258.  

Under DC 5258, a 20 percent evaluation is warranted where the 
semilunar cartilage is dislocated with frequent episodes of 
locking, pain, and effusion into the joint.  As this is the 
maximum evaluation under this diagnostic code, a higher 
evaluation cannot be awarded under DC 5258.  

The Board has considered whether a higher evaluation is 
warranted for limitation of motion and whether separate 
compensable ratings may be assigned for limitation of flexion 
and extension.  The veteran's left knee disability is rated 
20 percent.  A 30 percent rating would be warranted if there 
were limitation of flexion to 15 degrees, limitation of 
extension to 20 degrees, or limitation of both flexion and 
extension (to 45 and 15 degrees, or to 30 and 10, 
respectively).  Such limitations are not shown during periods 
other than when the veteran is in receipt of a temporary 
total evaluation.  According to the clinical findings shown 
at the recent March 2006 examination the range of motion of 
the left knee was within normal limits with pain.  Based on 
these clinical findings, a higher 30 percent rating or a 
separate compensable rating for limitation of extension or 
flexion for the left knee is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).  Under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating 
merely for pain.

The Board has considered whether a separate evaluation for 
mild degenerative changes shown by x-ray evidence with 
evidence of painful motion is warranted.  Findings for range 
of motion at the March 2006 examination were normal but with 
pain.  However, the 20 percent evaluation presently assigned 
under DC 5258 includes pain and to assign a separate 
evaluation for arthritis of the left knee would be 
duplicative.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected left knee 
disability are contemplated in the 20 percent rating assigned 
to the left knee.  There is no indication in the record that 
pain, due to disability of the left knee, causes functional 
loss greater than that contemplated by the 20 percent 
evaluation currently assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

Although at the January 2000 VA examination some laxity of 
the left medial ligament was shown, when seen as an 
outpatient in January 2000 the knee was evaluated as stable.  
In February 2000 his ligaments were intact.  At VA 
examination in March 2006, very minimal laxity was shown of 
the anterior and posterior cruciate ligaments.  Therefore, to 
whatever extent the veteran experiences subluxation or 
instability, it clearly does not rise to a severe level, as 
required under DC 5257 for an increase in disability rating 
to 30 percent.  While the veteran has complained of his left 
knee giving out and locking, it is also noted that 
"locking" is a symptom included in the current 20 percent 
evaluation under DC 5258.  Thus, a separate evaluation is not 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The veteran has never been diagnosed with ankylosis of the 
left knee, nor has he complained of an inability to move the 
left knee.  Therefore, DC 5256 is not for application.  
Likewise, the veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula of either lower 
extremity.  Therefore, DC 5262 does not apply.  

During no time when the veteran was not in receipt of a 
temporary total evaluation based on convalescence under the 
provisions of 38 C.F.R. § 4.30 is an evaluation in excess of 
20 percent warranted.  While his symptoms may have increased 
prior to surgery, and he did have greater symptomatology for 
a period after surgery, all that is covered by periods of 100 
percent.  Between the periods of a temporary total 
evaluation, the symptoms are similar and appropriately 
evaluated as 20 percent disabling.  

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, DCs 7800, 7803, 
7804, 7805 (2002); see also 38 C.F.R. § 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805) (2003) (the amended rating 
criteria for scars, effective from August 30, 2002).

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the surgical 
scar on his left knee.  The March 2006 VA examination report 
indicated that the veteran had a level scar measuring about 
0.5 cm by 1.0 cm with no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.  Although the 
appellant's movement of his left leg is with pain, this 
symptom has not been attributed to his scar and is included 
in the evaluation currently assigned.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating for the scar on the appellant's left knee.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
left knee impairment.  There is no contention or indication 
that his left knee impairment is productive of marked 
interference with employment or necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, the Board 
will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Consequently, the Board finds that the 20 percent evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran during periods other 
than when a temporary total rating was assigned.  The 
preponderance of the evidence is against the claim for an 
increased rating for the veteran's service-connected left 
knee disorder during periods other than when a temporary 
total rating was assigned.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, the claim is denied.

III. Temporary total evaluations based on convalescence under 
the provisions of 38 C.F.R. § 4.30 based on left knee surgery 
in February 1998 and May 1999

The veteran is service connected for a left knee disability 
and has had several surgeries on his left knee, to include a 
surgical procedure on February 12, 1998, and on May 4, 1999.  
A temporary total rating was assigned under 38 C.F.R. § 4.30 
for the period from February 12, 1998, to April 30, 1998, 
based on surgical treatment of the left knee in February 1998 
requiring convalescence and subsequently extended to July 1, 
1998, and then extended to January 1, 1999.  A temporary 
total rating was assigned under 38 C.F.R. § 4.30 for the 
period from May 4, 1999, to August 1, 1999, based on surgical 
treatment in May 1999 of the left knee requiring 
convalescence.  

The veteran asserts that his service-connected left knee 
disability necessitated further convalescence after these 
surgeries and the issues on appeal are entitlement to an 
extension of a temporary total disability rating that ended 
on December 31, 1998, and extension of a temporary total 
disability rating that ended on July 31, 1999. 

Under the provisions of 38 C.F.R. § 4.30, a temporary total 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted, effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  The 
termination of this type of total rating is not subject to 38 
C.F.R. § 3.105(e) and is to be followed by the assignment of 
an appropriate schedular rating.  When the evidence is 
inadequate to assign a schedular rating, VA will arrange for 
the veteran to undergo a physical examination and consider 
the results thereof prior to terminating the total rating.  
Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches, regular weight- bearing being 
prohibited; or (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a).  Under 38 
C.F.R. § 4.30(b), a total rating of one, two, or three months 
beyond the initial three months may be extended under any of 
the three conditions above.  Extensions of one or more months 
up to six months beyond the initial six months period may be 
made under the second or third condition indicated above or 
upon approval of the Adjudication Officer.  The maximum 
available is for twelve months total.

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  In Felden v. West, 11 Vet. App. 427 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
has defined convalescence as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  
Id. at 430 (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state." Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  In other 
words, the purpose of a temporary total evaluation under the 
criteria of 38 C.F.R. § 4.30 is to aid the veteran during the 
immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.

The evidence of record does not establish that the veteran 
required a further period of convalescence from January 1, 
1999, after his February 1998 left knee surgery.  The final 
work excuse from Dr. E. G. dated on September 17, 1998, 
indicated that the veteran was still unable to work and would 
be reevaluated in three months.  No subsequent follow-up 
assessments are in the record and the veteran indicated that 
he ceased to see Dr. E. G. after that time and another VA 
orthopedic surgeon was unable to evaluate the veteran 
returning to work without further clinical testing.  At a VA 
examination in December 1998, although the veteran reported 
that he still had not returned to his previous job at a 
shipyard, there is no indication of severe postoperative 
residuals or the necessity for house confinement, continued 
use of a wheelchair or crutches, regular weight-bearing being 
prohibited; or immobilization by cast.  The examiner did not 
indicate that further convalescence was needed or that the 
veteran was unable to work.  Based on the medical evidence of 
record, the Board finds that the veteran's surgery in 
February 1998 did not necessitate a further period of 
convalescence beyond January 1, 1999.  

The evidence of record does establish that the veteran 
required a further period of convalescence for the May 1999 
surgery after August 1, 1999.  VA outpatient treatment 
records show that an examination in October 1999 was 
curtailed due to knee pain.  He was unable to flex his left 
knee.  No effusion was visible or palpable.  He complained of 
pain, edema, and difficulty ambulating.  

When seen on December 27, 1999, although his private 
physician stated that the veteran was doing quite well, and 
had full extension and flexion to 120 degrees, he also stated 
that the veteran could not return to work.  The veteran was 
to be seen in two months. 

At a VA examination on January 7, 2000, although it was noted 
that the veteran had not worked or performed any labor since 
his February 1998 surgery, the examiner did not indicate that 
further convalescence was needed or that the veteran was 
unable to work.  

Approximately five days later on January 12, 2000, a VA 
physician completed a claims form for the veteran's employer 
regarding his disability indicating that the veteran was 
totally disabled from May 4, 1999 to indefinite.  It was 
estimated that he could return to work in 12 to 24 months.  
He had marked disability and pain.  This attending 
physician's statement contained no objective, clinical 
findings to support the physician's assessment regarding the 
claimant's employment status nor did it show a date when the 
physician had treated the veteran.  

Although the clinical findings seems less severe than that 
which would support the doctor's December 1999 conclusion and 
no clinical findings seem to support the disability form 
completed in January 2000, there is nothing in the record to 
contradict these opinions.  However, when the veteran 
returned to his private physician in February 2000, it was 
noted that the veteran had done a fair amount of walking the 
previous weekend.  He was to continue with exercises and use 
heat.  He was to return only as necessary.  There was no 
indication that the veteran was unable to work or continued 
on convalescence.  The record indicates that he was not seen 
again until August 2000.  Thus, although the private 
physician in December 1999 indicated that the veteran was 
unable to work and a VA physician in January 2000 indicated 
that the veteran would be unable to work indefinitely, at the 
February 10, 2000, private medical appointment he reported 
having been walking a fair amount, there was no indication by 
the physician that the veteran was unable to work, and he 
only had to return to be seen as necessary.  Further, the 
medical evidence of record does not show findings consistent 
with the requirements of 38 C.F.R. § 4.30.  There was no 
indication of severe postoperative residuals or the necessity 
for house confinement, continued use of a wheelchair or 
crutches, regular weight-bearing being prohibited; or 
immobilization by cast.  Based on the medical evidence of 
record, the Board finds that the veteran's surgery 
necessitated a further period of convalescence until February 
10, 2000. 

For the February 12, 1998 surgery, the Board concludes that 
the veteran is not entitled to an extension of the temporary 
total evaluation under 38 C.F.R. § 3.40 from January 1, 1999.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2006).  

For the May 4, 1999 surgery, the Board concludes that the 
veteran is entitled to an extension of the temporary total 
evaluation under 38 C.F.R. § 4.30 from August 1, 1999, to 
February 10, 2000.  Objective medical evidence indicates the 
need for additional convalescence following the May 4, 1999 
surgery.  Consequently, the criteria for convalescence 
following surgery on May 4, 1999, on the veteran's service-
connected left knee disability have been met.  See 38 
U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. § 4.30 (2006).  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
service-connected left knee disorder other than during the 
periods of assignment of a temporary total rating is denied.

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
January 1, 1999, for convalescence following surgery in 
February 1998 on the veteran's service-connected left knee 
disability is denied. 

Entitlement to an extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery in May 1999 on the veteran's 
service-connected left knee disability is granted from August 
1, 1999, to February 10, 2000, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


